Citation Nr: 9934986	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-42 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a right knee condition has been submitted.

2.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a back condition has been submitted.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION


The veteran had active naval service from October 1978 until 
November 1983. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

In his October 1996 substantive appeal, the veteran requested 
a hearing before a 
member of the Board and a hearing before a hearing officer at 
the RO.  On 
January 27, 1997, the veteran testified at an RO hearing held 
before a hearing officer in Los Angeles, California.  The 
transcript of the hearing is associated with the veteran's 
claims folder.  In July 1999, the Board remanded this case on 
the basis that the veteran requested two hearings, but only 
testified at a hearing held at the RO before a hearing 
officer.  In a letter dated in May 1999, the Board asked the 
veteran to clarify whether he also wanted to testify at a 
hearing held before a Board member at the RO, and advised him 
that if no response was received within 30 days, the matter 
would be remanded for a Travel Board hearing.  Because the 
veteran did not respond to that letter, a remand was 
required.  The record reflects that the veteran was scheduled 
for a Travel Board hearing to be held at the RO in November 
1999, but that he failed to appear.  Accordingly, the Board 
will review this case as though the request for a hearing 
before a member of the Board has been withdrawn by the 
veteran.  See 38 C.F.R. § 20.704(d) (1999).




FINDINGS OF FACT

1. In a June 1990 rating decision, the RO determined that the 
veteran had not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a right knee 
condition.

2. The RO notified the veteran of the denial of his claim on 
August 8, 1990;
the veteran did not file a notice of disagreement within one 
year from said date.

3. Evidence submitted after the June 1990 rating decision is 
not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4. In a March 1991 rating decision, the RO determined that 
the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a back 
condition.

5. The RO notified the veteran of the denial of his claim on 
April 5, 1991;
the veteran did not file a notice of disagreement within one 
year from said date.

6. Evidence submitted after the March 1991 rating decision is 
so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7. There is no competent medical evidence of record 
demonstrating a nexus 
between the veteran's currently diagnosed degenerative disc 
disease and his military service.  


CONCLUSIONS OF LAW

1.  The June 1990 and March 1991 rating decisions became 
final when the veteran did not file a notice of disagreement 
within one year from the date of denial of his claims.  
38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.302, 20.1103 (1999).

2.  Evidence submitted since the RO's June 1990 decision is 
not new and material; therefore, the veteran's claim for 
entitlement to service connection for a right knee condition 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
 38 C.F.R. § 3.156(a) (1999).

3.  Evidence submitted since the RO's March 1991 decision is 
new and material; therefore, the veteran's claim for 
entitlement to service connection for a back condition has 
been reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for a back condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for a right 
knee condition and a low back condition.  In essence, he 
contends that he had such conditions during service which 
have continued to the present time.  Implicit in the 
veteran's claim is the contention that he has submitted new 
and material evidence which is sufficient to reopen both of 
his claims.

In the interest of clarity, the Board will initially review 
relevant law and VA regulations pertaining to both issues on 
appeal.  The two issues will then be discussed separately.


Relevant law and VA regulations

Service connection 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999). 
It is insufficient that an injury occurred in service alone, 
as there must be a current disability resulting from that 
condition or injury.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Finality of decision/new and material evidence

RO decisions that are not timely appealed by the veteran 
become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.302, 20.1103.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  The notice of 
disagreement must be filed within one year from the date of 
denial of the veteran's claim, or the RO's decision becomes 
final.  38 U.S.C.A. § 7105(c);  38 C.F.R. § 20.302.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a).  

A final decision by the RO can be reopened only if new and 
material evidence is presented by the veteran.  38 U.S.C.A. 
§ 5108.  In determining whether to reopen 
a previously and finally denied claim, a three-step analysis 
was recently upheld by the Court.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 
17, 1999).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
This presumption, however, no longer applies in the 
adjudication process that follows a reopened claim.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Additional law and regulations will be discussed where 
appropriate below.





CONTINUED ON NEXT PAGE


1.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a right knee condition has been submitted.

Factual Background

Previously submitted evidence regarding right knee condition

1.  Service medical records

The veteran's November 1977 pre-induction examination report 
noted that his lower extremities were normal.  In August 
1979, the veteran was diagnosed with right knee sprain.  In 
September 1979, the veteran complained of right knee pain.  
A health record, dated in October 1979, noted that the 
veteran continued to exercise his right knee and related 
improved strength and stability.  Later in October 1979, the 
veteran complained of pain and some discomfort to his right 
knee and described buckling and popping.  In clinical records 
dated in October 1979, examiners provided a provisional 
diagnosis of ligament instability, right knee, and resolving 
right knee sprain.  In November 1979, the veteran complained 
of right knee pain and the examiner noted probable 
patellofemoral.  The examiner noted that the joint ligaments 
were stable.  Also in November 1979, the veteran was 
diagnosed with torn medial meniscus.  

In January 1980, the veteran was diagnosed with right knee 
strain.  Also in January 1980, the veteran demonstrated very 
mild crepitus on flexion and extension of the right knee at 
the patellofemoral joint.  All ligaments were noted to be 
stable and intact.  The examiner opined that the veteran's 
right knee joint was within normal limits.  

In January and February 1980, the veteran complained of right 
knee pain and pain in the right hamstrings radiating from the 
knee.  He indicated that the problems with his right knee 
remained unresolved.  A February 1980 medical record noted 
the veteran's football injury to his right knee in 1979, and 
indicated that the veteran was pursuing physical therapy but 
was limited by pain.  A February 1980 health record noted 
that physical therapy for the right knee had not been 
successful and that the veteran experienced sharp pain to the 
medial aspect of the right knee following repetitions.  The 
examiner diagnosed unresolved problems, right knee.  A 
February 1980 x-ray of the right knee was found to be normal.  

In a consultation report, dated in March 1980, the veteran 
was evaluated for reasons unrelated to a right knee 
condition.  The report noted the veteran's history of chronic 
knee pain, without current organic basis.  The report also 
stated that the knee problem began with a sprain in August 
1979, but that all current tests were negative.

In August 1981, the veteran's recurrent knee pain, stiffness, 
and "giving out" were noted.  An examiner diagnosed 
chondromalacia of both knees, with exacerbation of the right 
knee.  Also in August 1981, an examiner diagnosed trick right 
knee, and indicated that the examination was unremarkable.  

In September 1981, an examiner diagnosed bilateral 
chondromalacia and questionable internal derangement to the 
right knee.  Also in September 1981, the veteran reported 
that his knee swelled and that it gave out, without warning, 
every day.  On examination, there was tenderness over the 
medial collateral ligament and no apparent laxity.  The 
examiner diagnosed chondromalacia bilateral patella.  
In October 1981, the veteran reported that the pain to his 
right knee had worsened.  The examiner diagnosed 
chondromalacia patella, no improvement.

In November 1981, the veteran reported that his knee pain was 
controlled with Motrin(r) and exercises, and that he played 
racquetball daily.  

In an April 1982 report of medical examination, the veteran's 
lower extremities were evaluated as normal.  The examiner 
noted good quad mass and retro-patellar grating.  McMurray's, 
Drawer's and Appley's tests were negative.  The examiner 
diagnosed mild patellofemoral pain syndrome, not considered 
disabling.  

In the November 1983 discharge examination report, the 
veteran's lower extremities were evaluated as normal.  In a 
report of medical history, which was completed in conjunction 
with the veteran's November 1983 discharge physical 
examination, the veteran indicated that he was advised to 
undergo a knee operation in mid-1980.  The examiner noted the 
veteran's right knee injury in 1979 and indicated that the 
veteran still had occasional pain and swelling.  

2.  Statements from veteran

In January 1990, the veteran filed a claim for entitlement to 
service connection for a right knee condition.  He indicated 
that he sustained an injury while playing football for the 
naval team.  He stated that his knee swelled and that he 
experienced problems during the remainder of his time in 
service.  He stated that his knee buckled when he put 
pressure on it while standing.  

3. Post-service medical records

The veteran underwent a VA examination in March 1990.  The 
examiner noted that the veteran walked into the examination 
room without any apparent distress.  The examiner noted no 
swelling of the knee joints, and no crepitus or grating 
sounds on either knee, when moved.  The knee joints were firm 
in their reaction to pressure and stress.  X-rays taken of 
the knees in March 1990 were found to be within normal 
limits.  The examiner's impression was no clinical evidence 
of abnormality of the knee joint on this examination.

The June 1990 rating decision

In a June 1990 rating decision, the RO denied the veteran's 
claim on the basis that the veteran's right knee condition 
had resolved before separation from service and because a 
knee disability had not been demonstrated on VA examination 
in March 1990.  The RO's letter enclosing the rating decision 
was dated August 8, 1990; the veteran did not file a notice 
of disagreement as to that decision.

Newly submitted evidence regarding right knee condition

Subsequent to the June 1990 rating decision, the RO received 
medical records and statements from the veteran.  

1.  Medical records 

The veteran submitted duplicate medical records that were 
already addressed above.
Additionally, the veteran submitted a VA x-ray report of his 
right knee dated in November 1990.  The x-ray results were 
negative, as they showed no evidence of bony, joint, or soft 
tissue abnormality.  Also submitted was a VA medical record 
dated in March 1991, in which he reported that his knee gave 
way one or two times per day, but did not lock or swell.  The 
examiner noted that the veteran walked with a normal gait, 
had full range of motion, no swelling or instability, and no 
significant tender areas.  The examiner provided no diagnosis 
and noted the possibility of a meniscal injury, medially.  

Also submitted was a March 1991 VA nursing intake note for a 
condition unrelated to the veteran's right knee.  The report 
noted the veteran's complaints of knee problems. 

The veteran submitted a hospitalization report, dated in 
March 1991, for reasons unrelated to a knee condition.  The 
report indicated that the veteran reported some chronic right 
knee pain and that he had undergone an orthopedic evaluation 
in the past.  

The veteran underwent right knee magnetic resonance imaging 
(MRI) in what appears to be May 1991, and submitted 
handwritten notations.  The anterior and posterior cruciate 
ligaments were noted to be intact, and a minimal amount of 
abnormal signals in the lateral femoral condyle was noted to 
be of uncertain clinical significance.  Minimal degenerative 
changes of the menisci were noted and no definite meniscal 
tear was identified.  Notations indicated a small effusion 
and questionable bone bruise.  A February 1992 VA medical 
record noted that the veteran still had pain in the right 
knee, and that the May 1991 MRI was essentially within normal 
limits.

Also submitted was a January 1995 VA medical certificate in 
which the veteran was evaluated for the flu, and which noted 
the veteran's history of a knee injury.

Of record are several sets of right knee x-ray reports, dated 
in June 1994, and a right knee MRI, dated in July 1994.  The 
June 9, 1994 x-ray report indicated that the joint space and 
mineralization were normal.  No acute fractures or 
dislocations, and no effusions were found.  The examiner 
provided an impression of unremarkable right knee with no 
acute process seen.  The June 30, 1994 x-ray report noted no 
evidence of a fracture or dislocation, and no joint effusion 
or joint abnormality.  The examiner provided an impression of 
a negative examination.  The July 1994 MRI report provided 
diagnoses of no definite meniscal tear and a small amount of 
joint fluid.

2.  Statements from veteran

In May 1995, the veteran indicated that an injury occurred in 
the service and that he continued to undergo treatment. 

In January 1997, the veteran testified at a personal hearing 
before a hearing officer held at the RO.  He stated that he 
injured his knee while playing football and that his knee 
continued to bother him throughout his service career.  He 
stated that he believed his knee condition had worsened over 
time, and indicated that he was constantly in pain.  

Analysis

Initially, the Board notes that the RO's June 1990 rating 
decision became final when the veteran failed to file a 
notice of disagreement within one year from the date of the 
RO's August 8, 1990 letter.  38 U.S.C.A. § 7105;  38 C.F.R. 
§§ 3.104, 20.200, 20.201, 20.302, 20.1103.  Accordingly, in 
order to reopen the claim, new and material evidence would 
have to be submitted since the final RO decision dated in 
June 1990.  38 C.F.R. § 3.156 (a).

After having carefully reviewed the evidence, as will be 
discussed below, the Board is of the opinion that the veteran 
has not submitted new and material evidence for the purpose 
of reopening the claim of entitlement to service connection 
for a right knee condition.

The veteran's claim was denied by the RO because his right 
knee condition had resolved upon separation from the service 
and the veteran failed to submit medical evidence showing a 
current right knee condition.  Specifically, the November 
1983 discharge examination report indicated that the 
veteran's lower extremities were normal and the veteran's 
post-service VA medical examination in March 1990 noted no 
problems with the veteran's right knee and indicated that the 
x-ray report was within normal limits.

Medical evidence submitted since June 1990 fails to provide a 
competent diagnosis of a right knee condition, or of 
continuity of treatment for a right knee condition.
The newly submitted medical evidence reflects that his right 
knee is essentially normal.  In particular, right knee x-ray 
reports dated in November 1990, June 9, 1994 and June 23, 
1994, were negative for right knee problems.  Similarly, an 
MRI dated in May 1991 was found to be essentially within 
normal limits, and the July 1994 MRI report provided 
impressions of no definite meniscal tear and a small amount 
of joint fluid.

Notably, the veteran submitted records dated in March 1991 
and January 1995, for which he sought treatment for 
complaints other than a right knee condition.  These reports 
reflected the veteran's self-reported past history of a knee 
injury and complaints of pain.  However, the records are 
devoid of any evaluation or treatment for a right knee 
condition.  

The Board further observes that the veteran has furnished no 
additional evidence, aside from his own statements, which 
indicate that his knee condition has worsened and that he has 
sought continuous treatment.  The veteran's statements are 
cumulative in nature and duplicative of previously asserted 
contentions which were rejected by the RO.  Moreover, since 
lay persons are not competent to offer medical opinions 
concerning such matters as diagnosis and etiology, the Board 
places no further consideration on these statements.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C. 5108."  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). 

In conclusion, for the reasons and bases stated above the 
Board finds that the evidence submitted by the veteran is not 
new and material, and, therefore, is not sufficient to 
warrant reopening of his claim for a right knee condition.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The benefit 
sought on appeal remains denied.

2.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a back condition has been submitted.

Factual Background

Previously submitted evidence regarding back condition

1.  Service medical records

The veteran's November 1977 pre-induction examination report 
noted that his spine and other musculoskeletal functions were 
normal.  

In December 1979, the veteran complained of pain in the 
lumbosacral spine region.  On examination, the veteran had 
good range of motion and some point tenderness.  The examiner 
diagnosed strained muscle lower back.  

A January 1982 health record noted trauma to the veteran's 
lower back two days prior.  On examination, the veteran had 
tenderness of the left sacroiliac joint, and no swelling or 
contusion.  

A May 1982 health record noted that the veteran hurt his back 
the previous night and complained of mid-lower back pain.  
The examiner diagnosed lumbosacral sprain.  The following 
week, in May 1982, the veteran complained that his back pain 
had not improved.  The examiner indicated that the pain was 
localized in the right lumbosacral area, and noted tenderness 
over the right sacroiliac joint.  The examiner diagnosed back 
trauma.  

In June 1982, the veteran complained of persistent right 
lower back pain.  The examiner provided objective findings of 
tenderness over the right L-4 transverse process and 
sacroiliac joint.  X-rays of the lumbosacral spine were 
within normal limits.  A July 1982 lumbosacral spine x-ray 
noted tenderness at the right sacroiliac joint and right 
transverse process, L-4.

On August 2, 1983, the veteran complained of low back pain.  
On examination, the veteran's back was not painful with 
palpation, and reflected slight pain with extension and 
greater pain with flexion.  The examiner diagnosed mild low 
back muscle strain.  On August 12, 1983, the veteran 
complained of mild back pain.  The examiner noted that the 
veteran had some pain when bending forward, and that he could 
touch his toes and arch his back to approximately 15 degrees.  
The examiner diagnosed lumbar strain.  On August 23, 1983, an 
examiner diagnosed mild low back strain.  

In September 1983, the veteran continued to complain of 
chronic pain, especially when bending.  On examination, the 
veteran's back was straight and there was good straightening 
of the lumbar lordosis with bending.  There was no spasm or 
tenderness and good heel, toe walking.  X-rays were within 
normal limits.  The examiner diagnosed low back strain, 
without improvement.  

In the November 1983 discharge examination report, the 
veteran's spine and other musculoskeletal functions were 
evaluated as normal.  In a report of medical history, which 
was completed in conjunction with the veteran's November 1983 
discharge physical examination, the veteran indicated that he 
had injured his back cliff diving.  

2. Post-service medical records

The veteran underwent a VA examination in March 1990.  The 
examiner noted that
the veteran's torso flexed to more than 90 degrees without 
any pain or radiation of pain.  The torso reportedly rotated 
to left and right to at least 75 degrees without any 
distress.  The examiner's impression was no clinical evidence 
of abnormality of the lumbosacral spine on this examination.

The March 1991 rating decision

In a March 1991 rating decision, the RO denied the veteran's 
claim on the basis that the veteran's back condition resolved 
on separation from service and he failed to submit medical 
evidence showing a current back condition.  The RO's letter 
enclosing the rating decision was dated April 5, 1991; the 
veteran did not file a notice of disagreement as to that 
decision.

Newly submitted evidence regarding back condition

1.  Medical records 

The veteran submitted duplicate medical records that were 
already discussed above.  
Also submitted was a March 1991 VA nursing intake note, which 
is unrelated to his back condition.  The report noted the 
veteran's complaints of back problems. 
Of record is an October 1991 VA medical report in which the 
veteran was evaluated for reasons unrelated to his back.  The 
report noted the veteran's back injury while in service and 
lower back pain.

Also submitted was a January 1995 VA medical certificate in 
which the veteran was evaluated for the flu, and which noted 
the veteran's history of a lower back problem.  

The veteran submitted a progress note, dated in September 
1996, in which he was evaluated for exacerbation of chronic 
lower back pain since water-skiing two weeks prior.  On 
examination, the veteran could forward flex to 70 degrees, 
and the examiner noted that otherwise, the examination was 
unremarkable.

Also submitted were private medical records, dated in 
September and October 1996, in which the veteran identified 
complaints regarding his back.  

The veteran underwent a spine MRI in February 1997.  The VA 
examiner diagnosed degenerative disc disease at L5-S1 
characterized by disc space narrowing, desiccation, and a 
small, posterior disc bulge.  

The veteran submitted a July 1997 VA medical certificate.  
The examiner noted chronic low back pain in the diagnostic 
impression section of the report.  

2.  Statements from veteran

At his January 1997 personal hearing, the veteran stated that 
he injured his back around 1982 while in the service.  He 
stated that he continued to seek treatment at various 
locations for his back condition.  He stated that the general 
consensus of his physicians is that his present back 
manifestations are the result of his original service injury.

Analysis

Initially, the Board notes that the RO's March 1991 rating 
decision became final when the veteran failed to file a 
notice of disagreement within one year from the date of the 
RO's April 5, 1991 letter.  38 U.S.C.A. § 7105;  38 C.F.R. 
§§ 3.104, 20.200, 20.201, 20.302, 20.1103.  Accordingly, in 
order to reopen the claim, new and material evidence would 
have to be submitted since the final RO decision dated in 
March 1991.  38 C.F.R. § 3.156 (a).

After having carefully reviewed the evidence, as will be 
discussed below, the Board is of the opinion that the veteran 
has submitted new and material evidence for the purpose of 
reopening the claim of entitlement to service connection for 
a back condition.

The veteran's claim was denied by the RO in march 1991 
because the RO determined that his back condition resolved on 
separation from service and he failed to submit medical 
evidence showing a current back condition.  Specifically, the 
November 1983 separation examination report evaluated the 
veteran's spine and other musculoskeletal functions as normal 
and the march 1990 VA physical examination was pertinently 
negative.  

Medical evidence submitted since March 1991 provides a 
competent diagnosis of degenerative disc disease at L5-S1 
characterized by disc space narrowing, desiccation, and a 
small, posterior disc bulge.  This diagnosis was provided by 
a VA examiner pursuant to a MRI of the spine in February 
1997.  This report constitutes evidence of a current back 
disability which was lacking at the time of the March 1991 RO 
decision.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  The Board 
accordingly concludes that this evidence is new and material, 
and, therefore, is sufficient to warrant reopening of his 
claim for a back condition.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (a).

Well groundedness of back claim

Pursuant to Elkins and Winters, supra, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  The Board hastens to 
point out that, as indicated in Hodge, supra, the fact that 
new and material evidence has been submitted does not ipso 
facto mean that a well grounded claim has been submitted. 

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In determining whether a claim is well grounded, the 
veteran's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v, Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the veteran has now provided a current 
diagnosis of degenerative disc disease in the lumbar spine 
region.  Therefore, he has met the first prong of the Caluza 
test, a medical diagnosis of a current disability.  The Board 
further recognizes that the veteran was diagnosed with 
various back disorders in service, although he was not 
diagnosed with degenerative disc disease.  The veteran has 
also  provided testimony regarding his back injury in 
service.  The Board concludes that he arguably has satisfied 
the second prong of the Caluza analysis, medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  

However, the veteran has not met the third and final element 
of the Caluza analysis, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Notably, there is no evidence of record that any medical 
examiner or medical treatment provider has opined that the 
veteran's degenerative disc disease is the result of or in 
any way connected to his back injury in service.

The Board is of course aware of the veteran's statements to 
the effect that  physicians related his present back 
manifestations to his service injury.  However, it is now 
well-settled that a claimant's accounts of statements made to 
him by physicians cannot render the claim well grounded.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

For the foregoing reasons, the third prong of the Caluza case 
has not been established.  Accordingly, the veteran's claim 
is not well grounded, and the benefit sought on appeal 
remains denied.


Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the veteran of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the veteran of the evidence necessary 
to be submitted in connection with his claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits.  The Court in Graves held that:

. . . when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which may 
prove to be new and material but has not been submitted with 
the application, the Secretary has a duty under section 5103 
to inform a claimant of the evidence that is "necessary to 
complete the application."  Graves, 8 Vet. App at 525.

The Board is aware of no additional evidence which may 
potentially be new and material with respect to the veteran's 
claim for a right knee condition, nor is the Board aware of 
additional evidence which may potentially well ground the 
veteran's claim for a back condition.  By this decision, the 
Board informs the veteran that, in order to reopen his claim 
for service connection for a knee condition, he will need to 
submit, at the least, a competent medical opinion of a 
current diagnosis of a knee condition that relates to his 
service or any incident thereof.  The Board further informs 
the veteran that in order to well ground his claim for 
entitlement to service connection for a back condition, he 
will need to submit, at the least, a competent medical 
opinion which relates his current back condition to his 
service or any incident thereof.

The Board notes that in VA Form 646, the veteran's 
representative requested that the veteran be scheduled for an 
examination to determine whether or not his conditions in 
service are in any way related to his present conditions.  
The Board notes that the RO sought and obtained medical 
records pertinent to the veteran, which are of record in the 
claims folder.  Additionally, the veteran testified at a 
personal hearing in which he was given the opportunity to 
present the facts of his claims.  In addition, and most 
significantly, in claims which are not well grounded there is 
no duty on the part of VA to assist the claimant in the 
development of the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the duty to assist as interpreted by the 
Court is circumscribed and appears to apply to evidence which 
may exist and which has not been obtained.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994).  By way of contrast, 
the veteran in this case wishes VA to provide evidence which 
admittedly does not now exist.  As the Court has stated: "The 
VA's . . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim." Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, a 
remand for a VA examination is not warranted in this case.  


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a right knee 
condition was not submitted.  The benefit sought on appeal is 
denied.

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a back 
condition was submitted.  A well grounded claim not having 
been submitted, entitlement to service connection for a low 
back condition is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

